DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 9-13, 15, 18, 21-22, 24-25, 39 and 50  filed September 6th 2022 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group (II) claims 1-7, 9-13, 15, 18, 21-22, 24, 39 and 50 in the reply filed on 09/06/2022 is acknowledged. Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022.
Secondly, Applicant’s election of teriflunomide as the species of DHODH inhibitor  and VX-970 as the species of DNA Repair inhibitor in the reply filed 09/06/2022 is acknowledged. Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022. Claims 1-7, 12-13, 15, 18, 21-22, 24, 39, and 50 are the subject matter of this Office Action.
Priority
Acknowledgement is made of Applicant’s claim to priority to U.S. Provisional Application 62941037 filed 11/27/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 18-21, 24, 39 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Toker (US2018/0117029 published 05/03/2018). 
 Toker teaches treating endometrial and ovarian cancer in a subject in need comprising administering a therapeutically effective amount of the pyrimidine synthesis inhibitor teriflunomide in combination with a therapeutically effective amount of an inhibitor of DNA repair (claims 1-3, 7). DNA lesions that occur during S phase of the cancer cell cycle block replication and can lead to DNA double stranded breaks. Cancer cells have relaxed DNA repair capabilities and unrepaired DNA gives rise to cell death ([0029]-[0031]). Genotoxic chemotherapy agents reprogram the de novo pyrimidine biosynthesis pathway to increase the production of nucleotides necessary for DNA repair. Inhibition of de novo pyrimidine biosynthesis pathway sensitizes cancer cells to clinically relevant chemotherapy agents ([0024]). 
As shown in Figures 7-8, Toker teaches that ovarian cancer cells, such as SKOV3 cells comprise an increase in pyrimidine nucleotides following administration of genotoxic chemotherapy and administration of the pyrimidine synthesis inhibitor sensitized the ovarian cancer cells to genotoxic chemotherapy  ([0091]-[0094], Figures 7-8). As evidenced by Stubbs (Molecular and Cellular Endocrinology Vol. 461 pages 226-235 published 2018), said SKOV3 cells comprise ARID1A-mutations (page 227, left col., page 232 right col.).  
Regarding the limitation of claim 24, treatment of a patient comprising a loss of PTEN is embraced within the methodology of Toker ([0009]). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer a therapeutic combination comprising the pyrimidine synthesis inhibitor teriflunomide in combination with a DNA repair inhibitor to an ovarian cancer patient comprising an ARID1A mutation in view of Toker. 
Motivation to administer said pyrimidine synthesis inhibitor in combination with a  DNA repair inhibitor logically flows from the fact that genotoxic chemotherapy agents reprogram the de novo pyrimidine biosynthesis pathway to increase the production of nucleotides necessary for DNA repair. Inhibition of de novo pyrimidine biosynthesis pathway sensitizes cancer cells to clinically relevant chemotherapy agents ([0024]). Considering SKOV3 ovarian cancer cells comprising ARID1A mutations yield an increase in de novo pyrimidine biosynthesis following treatment with a genotoxic chemotherapeutic agent such as a DNA repair inhibitor, said skilled artisan would have been motivated to administer a pyrimidine synthesis inhibitor in combination with the DNA repair inhibitor to help sensitize said neoplastic cells to genotoxic chemotherapy. 
 Regarding the limitation wherein teriflunomide is administered in a dose of 2.5-25 mg, the optimum amount of pyrimidine synthesis inhibitor administered to the ovarian cancer patient receiving a DNA repair inhibitor would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the amount of pyrimidine synthesis inhibitor that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed amounts, the determination of the optimum amount given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”) 
 
Claim(s) 12-13, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toker (US2018/0117029 published 05/03/2018) as applied to claims 1-7, 18-21, 24, 39 and 50 above, in view of Williamson (Nature Communications Vol. 7:13837 pages 1-13, published 12/13/2016) and Caumanns (Clinical Cancer Research Vol. 24 pages 3928-3940 published 2018).
As disclosed above, Toker renders obvious the treatment of an ovarian cancer patient comprising an ARID1A mutation comprising administering a therapeutically effective amount of the pyrimidine synthesis inhibitor teriflunomide in combination with a therapeutically effective amount of an inhibitor of DNA repair, as SKOV3 ovarian cancer cells comprising ARID1A mutations yield an increase in de novo pyrimidine biosynthesis pathway following treatment with a genotoxic chemotherapeutic agent critical for DNA repair, and that inhibition of de novo pyrimidine biosynthesis pathway sensitizes cancer cells to clinically relevant chemotherapy agents  ([0024], [0029]-[0031], [0092]-[0094], claims 1-3, 7).
However, Toker does not specifically teach administering a DNA repair inhibitor, wherein the DNA repair inhibitor is an ATR inhibitor such as VX-790. 
  Williamson teaches treatment of ovarian cancer patients comprising an ARID1A mutation comprising administering a therapeutically effective amount of an ATR inhibitor to a subject in need. As shown in Figures 3J-3L, treatment of said ovarian cancer patient (TOV21G ARID1A mutant xenograft) comprising 60 mg/kg of the ATR inhibitor VX-790 resulted in inhibition of tumorigenesis compared to control (page 5 right col.). As evidenced by Caumanns (Clinical Cancer Research Vol. 24 pages 3928-3940 published 2018), the cell line TOV21G comprises an ARID1A mutation (Figure 5). 
 Therefore, one of ordinary skill in the art prior to the time of the invention, knowing that a combination comprising a therapeutically effective amount of the pyrimidine synthesis inhibitor teriflunomide in combination with a therapeutically effective amount of an inhibitor of DNA repair is effective at treating ovarian cancer patients that comprise an ARID1A mutation as taught by Toker above, said artisan would have found it prima facie obvious to substitute the DNA repair inhibitor in the regimen of Toker, for an alternative DNA repair inhibitor, such as VX-790 of Williamson. MPEP 2143 provides a rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the present case, considering administration of the DNA repair inhibitor VX-790 was art-recognized to reduce ovarian cancer tumor growth in a subject comprising an ARID1A mutation as taught by Williamson above, said artisan would have readily predicted that utilizing the DNA repair inhibitor VX-790 in the regimen comprising teriflunomide and DNA repair inhibitor of Toker, one would have effectively treated the neoplastic patient comprising an ARID1A mutation. 
 Regarding the limitation directed to determining the presence of an ARID1A mutation in the subject prior to administering the pyrimidine synthesis inhibitor and DNA repair inhibitor, Caumanns teaches that ARID1A mutations are present in 40-57% of ovarian clear cell carcinomas and said ovarian clear cell carcinoma patients respond poorly to standard chemotherapies (page 3929 left col., page 3938 left col.).  
Considering the combination of the pyrimidine synthesis inhibitor teriflunomide and DNA repair inhibitors were taught to be useful in treating ovarian cancers comprising ARID1A mutations, said artisan would have been motivated to identify the presence of an ARID1A mutation in the ovarian cancer patient prior to administering the combination in order to identify the appropriate therapeutic regimen for the neoplastic patient.
 Lastly, regarding the limitation directed to wherein VX-790 is administered in a dose of 1-100 mg, the optimum amount of DNA repair inhibitor administered to the ovarian cancer patient receiving a DNA repair inhibitor in combination with a pyrimidine synthesis inhibitor would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the amount of DNA repair inhibitor that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed amounts, the determination of the optimum amount given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”) 

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628